

Exhibit 10.64


September 23, 2019            

Mary van Praag
President, Intimates


Dear Mary:

It gives me great pleasure to present you with these compensation adjustments.
These adjustments are to recognize and reward the positive contribution you are
making in growth of the Soma brand and value to Chico’s FAS. In addition, you
are also being offered a one-time, special Performance Share Grant. Your
contribution and commitment to our organization will allow us to continue to
drive sales growth and enhance our customer experience, for the benefit of our
stakeholders.


Your base salary will increase to $675,000 annually, effective October 1, 2019.


Performance Level
Highest Stock Price Achieved
Percent of Target PSU Vesting
Earnings Potential
Outstanding
$10.00 or higher
150%
$1,500,000+
Target
$7.50
100%
$750,000
Threshold
$5.00
50%
$250,000
Below Threshold
< $5.00
0%
$0

In addition, you are receiving a one-time, special Performance Share Grant of
100,000 Performance Share Units (“PSUs”) at target. The PSUs have a performance
period that begins October 1, 2019 and ends at the end of the fourth quarter of
fiscal 2021 (28 months). There are two performance requirements. One is the
minimum performance requirement of any four quarters of total company positive
comp sales (over 0%). If the MPR is achieved in the performance period, then a
requirement is the threshold stock price above $5.00 with escalating value as
the stock moves upward. This is designed to allow you to increase your personal
earnings aligned to the stock. Once the MPR is met, the number of PSUs earned is
based on the table below.

Additional details on the Grant of PSUs will be contained in an award agreement
(the “PSU Agreement”), which you will receive on or about October 1, 2019. This
compensation adjustment and Performance Share Grant is contingent upon you
signing the PSU Agreement. Please note that the PSU Agreement contains a one
year non-competition obligation and a two year non-solicit obligation, which is
generally consistent with your existing non-competition and non-solicitation
obligation contained in your prior equity grant agreements.
I am so pleased to offer you this compensation adjustment. Congratulations!
Regards,
/s/ Bonnie R. Brooks
Bonnie R. Brooks
CEO and President


Acknowledgement of Offer:


/s/ Mary van Praag                        9/25/19
Mary van Praag                            Date



